Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings filed on 12/27/2019 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 12/27/2019 has been received.

    Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 1/6/2020 and 4/9/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of Applicant's IDS forms (Substitute disclosure form) filed 1/6/2020 and 4/9/2021 are attached to the instant Office action.
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
            Step 1
           The claims under Step 1 are directed towards a computer-implemented method (claims 1-7), non-transitory computer-readable medium (article of manufacture, claims 8-14) and a system (claims 15-20).
	  Claim 1 recites:
	  A computer-implemented method for simulating performance of a reservoir that includes a wellbore, the method comprising:   (See step 2A, prong 2)

performing, in response to determining that the condition is satisfied, the responsive action;   (Mental processes using pen and paper)
determining, in response to performing the responsive action, transfer equations for the model of the wellbore;   (Mathematical Concepts)
building, using the transfer equations, a wellbore computation matrix for the model of the wellbore;    (Mathematical Concepts)
solving the wellbore computation matrix and determining that a solution to the wellbore computation matrix has converged to an acceptable tolerance;   (Mathematical Concepts)
and responsively determining that the converged solution is indicative of flow in the model of the wellbore.    (Mental processes using pen and paper)
Step 2A, prong 1:
 The limitations of claim 1 “determining a constraint for an intelligent completion in a model … comprises a condition and a responsive action”; performing, in response to determining that the condition is satisfied, the responsive action; and responsively determining that the converged solution is indicative of flow in the model of the wellbore” is an abstract idea because it is directed to a mental process. The above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper" (see MPEP 2106.04(a)(2)(III)). These 
            Step 2A, Prong 2:
 This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall 
Step 2B:
The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, Claim 1 has no additional limitations that integrate the abstract idea into a practical application. 
Therefore, the claim 1 is not patent eligible under 35 USC 101.
Independent Claims 8 and 15 are substantially similar to claim 1 and therefore are rejected under the same rationale as stated above.
        	Claims 2-7 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application. 
 Claims 2 and 3 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claim 2, “building a reservoir computation matrix …; solving the reservoir computation matrix … and determining that the converged solution is indicative of flow in the model …” are recitations of Mathematical 
Claims 5 and 6 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitation of claim 5 is a recitation of Mathematical Concepts and the claim limitation of claim 6 is a recitation of Mental processes using pen and paper.
Claims 4 and 7 are dependent on independent claim 1 and includes all the limitations of claim 1. Claims 4 and 7 are recitation of non-functional data descriptions which does not add anything more to overcome the abstract idea. 
Claims 9-14 and 16-20 are substantially similar to claims 2-7 and therefore are rejected under the same rationale as stated above.
       	Therefore, the claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over a Dissertation “Techniques for modeling complex reservoirs and advanced wells” by Yuanlin Jiang (hereinafter Jiang) and in view of Rashid et al. (Pub. No. US2014/0262235A1) (hereinafter Rashid) (IDS provided on 1/6/2020).
Regarding claim 1, Jiang teaches performing, in response to determining that a condition is satisfied, the responsive action; (Jiang discussed in page 56-59, under heading ‘Rate Control’, “oil-rate control” as an example of constraint or condition for the total production. The constraint equation can be written in two different ways which are based on different control strategies, and they lead to different matrix structures, numerical performance, and computational results. An equation 4.21 (in page 58) for oil-rate constraint is to equate the mass-rate of the components and it 
Jiang teaches determining, in response to performing the responsive action, transfer equations for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0009]: “transfer equations include a mass balance equation and momentum balance equation for the intelligent completion”; In para [0031]: “An action is a dynamic reaction of an intelligent completion in response to a given condition.” Jiang discussed in page 46-48 under section 4.2: The multi- has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equations), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
Jiang teaches building, using the transfer equations, a wellbore computation matrix for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0051]: “the wellbore computation matrix is a Jacobian matrix for the model of the wellbore”. Therefore, Examiner would construe the computation matrix as Jacobian matrix while using transfer equation (mass and momentum equations). Jiang discussed in page 51-52, the pressure (momentum balance) equation, each segment has three component mass conservation equations (4.12), where Vsp is the phase superficial velocity. These equations are similar to the component mass balance equations for flow in porous media, which we write for each cell in the reservoir model. The mixture velocity, Vm, becomes one of the primary variables, the MSWell model leads to more rigorous representation of the density of the fluid mixture in a segment. The m is the density of the fluid mixture. The dependence of density on segment pressure, also considered when constructing the Jacobian matrix.  It has been discussed in page 53 under section 4.2.3: wells in the field are subject to various control strategies. These controls are represented by constraint equations. For the MSWell model, the constraint equation takes the place of the ‘pressure equation’ for the top segment. Several constraint relations and their impact on the Jacobian matrix being discussed and a simple illustration has shown in Figure 4.5, which has a small two-phase reservoir model with 3 × 2 gridblocks. The well has three segments and is perforated in the second and fifth reservoir gridblocks. This two-phase reservoir model with 3 × 2 gridblocks is an example of building a wellbore computation matrix for the model. Therefore, Jiang teaches a wellbore computation matrix being built, using the transfer equations (mass and momentum balance equations), for the model of the wellbore (as discussed above).
Jiang teaches solving the wellbore computation matrix and determining that a solution to the wellbore computation matrix has converged to an acceptable tolerance; (Jiang discussed in page 112 under section 7.2, The generalized minimum residual (GMRES) solver and an iterative algorithm used for solving linear system of equations in the form of Ax = b. Here, A denotes a sparse invertible matrix, b is a right-hand-side (RHS) vector, and x is an unknown vector. For an m x m matrix, GMRES guarantees convergence to the exact solution within m iterations. It has been discussed in page 114-116, under section 7.3 that matrix condition number and speed up the convergence of iterative solvers. A given matrix ‘A’ and a preconditioner M is a matrix, the linear system of M x = b can be solved cheaply, where b is a given RHS vector. It has been mentioned, an equivalent linear system with a much smaller condition number can be solved more efficiently and linear system with a small condition number, AM−1, equation 7.12 will be solved until convergence. Moreover, in page 153 under section 7.5.2, it has been discussed that The JFF matrix is composed of a number of submatrices from wells or well groups, for a single lateral well, the segments form a one-dimensional grid system. Hence, the JWW matrix of the well is a tridiagonal block matrix. Figure 7.20 shows a 9- segment well and its JWW matrix. For multilateral wells, BILU(1) (in Table 7.5) is used for preconditioning the JWW matrices in the second stage of CPR, and that gives excellent overall performance. That means, at this point this solution of matrix provides acceptable convergence. Therefore, Jiang teaches the wellbore computation matrix being solved (Jacobian matrices, as a linear system with smaller condition number, equation 7.12 solved until solution reach to acceptable convergence) and a solution has been determined to the wellbore computation matrix has converged to an acceptable tolerance (by preconditioning the JWW matrix with 9 segments well gives excellent overall performance).
and Jiang teaches responsively determining that the converged solution is indicative of flow in the model of the wellbore. (Jiang discussed in page 175-176, a highly heterogeneous case which has 60 × 220 gridblocks. The porosity and permeability maps of the model are shown in Figure 8.4. In Figure 8.5, many cells with relatively high value (in yellow and green), these cells form the flow paths between the accurate representation of multiphase flow in wellbores and pipe networks. Therefore, Jiang teaches the converged solution (accurate representation of multiphase flow in wellbores and pipeline systems) is indicative of flow in the model of the wellbore).
However, Jiang does not explicitly teach A computer-implemented method for simulating performance of a reservoir that includes a wellbore, the method comprising: determining a constraint for an intelligent completion in a model of the wellbore, wherein the constraint comprises a condition and a responsive action; 
Rashid teaches A computer-implemented method for simulating (Rashid disclosed in page 6 para [0083]) performance of a reservoir that includes a wellbore, the method comprising: (In light of Specification of current Application, it has been stated at para [0064]: “The systematic way to use device control in a field application with a total oil production target15 can reduce the water cut in wells with high water cut and can result in higher oil production in low water cut wells to meet the facility constraint. As such, device control improves the overall GOSP performance.” Rashid disclosed in page 1 para [0001]: “inflow control devices (ICDs) were used to control the flow of reservoir fluids to a production well … More recently, “Intelligent” completion products have been used to manage this process. These are known as flow control valves (FCVs) … during the production cycle to control the well flowrate for optimization purposes, for example to limit the water production rate while maximizing the oil Rashid teaches A computer-implemented method or computerized simulation for analyzing the performance of the reservoir, particularly wellbore’s lower water production rate with maximized the oil quantity). 
Rashid teaches determining a constraint for an intelligent completion in a model of the wellbore, wherein the constraint comprises a condition and a responsive action; (Examiner would construe “water cut” as an example of constraint, in light of Specification of current Application at para [0032]. Rashid discussed in page 1 para [0001], flow control valves (FCVs) are known as “Intelligent completion” products have been used to manage or control the flow of reservoir fluids to a production well. In page 1 para [0030]: “It is desirable to control and optimize the production of hydrocarbons from a well, group of wells, or the entire field, using one or more sub-surface valves to control the flow of produced fluids into a wellbore or multiple wellbores … optimize the control of such valves for some stipulated operational objective, such as maximizing the oil rate while minimizing the water-cut … The use of inflow control devices (ICDs) permits this partially … is subsequently fixed throughout …”. It has been discussed in page 4 para [0052 and 0054], a simple least-squares procedure or algorithm can be used to find the changes in the inflow areas of all FCVs that will maximize oil production. These changes can be applied to all control valve inflow area settings. An operator/ reservoir engineer can change the valve settings if some operational constraints are not met, for example, the water cut surpassing a limit. Therefore, Rashid teaches determining a constraint comprises a condition (e.g. minimizing the water-cut while maximizing the oil 
	Therefore, Jiang and Rashid are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Rashid before him or her, to modify determining the transfer equations and building a wellbore computation matrix for the model of the wellbore, in response to performing the responsive action of Jiang and include the determining a constraint includes a condition and a responsive action of Rashid. The suggestion/motivation for doing so would have been obvious by Rashid because Rashid teaches determining a constraint comprises a condition (e.g. minimizing the water-cut while maximizing the oil rate) and the responsive action is optimized the control of valves by changing the valve settings. (Rashid disclosed page 1 para [0030], in page 4 para [0052 and 0054]). Therefore, it would have been obvious to combine Rashid with Jiang to obtain the invention as specified in the instant claim(s).
	Regarding claim 2, Jiang and Rashid teach The computer-implemented method of claim 1, wherein Jiang teaches the acceptable tolerance is a first acceptable tolerance, and the method further comprising: building a reservoir computation matrix for a model of the reservoir; (Jiang discussed in page 159 (at last para), The Adaptive implicit method (AIM) combines both the fully implicit and explicit methods in one scheme to take advantage of both schemes. In AIM, the Jiang teaches a reservoir computation matrix (Jacobian matrix with AIM) for a model of the reservoir).
Jiang teaches solving the reservoir computation matrix and determining that a solution to the reservoir computation matrix has converged to a second acceptable tolerance; (Jiang discussed in page 180-186, it has been mentioned under ‘case 3’, a compositional case for a fractured reservoir model was selected to test the performance of the AIM scheme, especially the impact of different percentages of IMPES and FIM on timesteps. The matrix and fractures are discretized into gridblocks according to their shape. About 12% of the reservoir cells are fracture cells, and 24% are matrix cells with connections to the fractures. AIM50 option (AIM with 50% FIM and 50% IMPES) has the best performance and the simulation time is 3.2 times faster than FIM (fully implicit matrix) matrix. It has been discussed in page 192 (at last para): “The data structures and linear solvers we developed are fully compatible … they were designed to be especially efficient in handling the dynamic Jacobian matrices associated with AIM simulation. We demonstrated that the CPR preconditioned GMRES solver based on the new framework is the best linear solution strategy for large-scale AIM simulation of unstructured reservoir models and advanced wells.” Therefore, Jiang 
and Jiang teaches responsively determining that the converged solution is indicative of flow in the model of the reservoir. (Jiang discussed in page 191 (at 2nd and 3rd para), the new data structures lead to efficient processing of computational kernels (e.g. matrix-vector multiplication, dynamic updating of the Jacobian). All these data structures are fully compatible with the adaptive implicit method (AIM), which is a fundamental and highly desirable feature of GPRS framework. The MSWell model was fully integrated into the new GPRS framework and the MSWell capability in GPRS offers homogeneous and drift-flux flow models, for the flow modeling capability of complex reservoirs and MSWells to be robust and computationally efficient. It has been discussed in page 193 (at 1st para), a general discrete wellbore model called “GenWell” being developed and it extends the MSWell treatment from perforations all the way to the surface. The GenWell model shares the advantages of the MSWell model, but it also allows to model flow in surface pipeline networks. The GenWell model can handle multiphase transient flow in wellbore and pipeline systems with loops, junctions, multiple exits, and arbitrary flow directions. Jiang teaches the converged solution (Jacobian matrix with adaptive implicit method (AIM)) being determined is indicative of flow in the model of the reservoir (because GenWell model shared the advantages of the MSWell model, can handle multiphase transient flow in wellbore, as discussed above).
Regarding claim 3, Jiang and Rashid teach The computer-implemented method of claim 1, further comprising: Jiang teaches determining, based on the converged solution, a location of a well to be drilled; and drilling, based on the determination of the location of the well to be drilled, the well at the determined location. (Jiang disclosed in page 154-155 under section 7.5.3: “A test case was set up to compare the performance of the MSWell and StdWell models. This case also highlights the performance of the CPR and ILU preconditioners with both well models. In this case, the reservoir model is an upscaled version of the top part of SPE10, which has 110×30×16 gridblocks. The model is a highly heterogeneous and has oil and water. Five bilateral horizontal producers and two vertical water injectors are drilled in the reservoir. The producers have three perforations in each horizontal branch. Each injector has two perforations at its bottom. The entire system is shown in Figure 7.22.” Here, the reservoir model has 110×30×16 gridblocks, is highly heterogeneous and has oil and water. This reservoir model drilled with five bilateral horizontal producers and two vertical water injectors, where producers have three perforations and injector has two perforations at its bottom. These are the locations of a well to be drilled, determined based on the performance of two wells “MSWell and StdWell” models). Moreover, it has been discussed in page 193 (at 1st para), the development of a general discrete wellbore model, called GenWell. GenWell extends the MSWell treatment from perforations all the way to the surface. The GenWell model shares the advantages of the MSWell model, but it also allows us to model flow in surface pipeline networks. Therefore, perforations or drilling being performed to the surface based on the 
Regarding claim 4, Jiang and Rashid teach The computer-implemented method of claim 1, wherein Jiang teaches the transfer equations comprise a mass balance equation and momentum balance equation for the intelligent completion. (Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equation), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
Regarding claim 6, Jiang and Rashid teach The computer-implemented method of claim 1, wherein Rashid teaches the responsive action comprises at least one of: changing a status of the intelligent completion or gradually choking the intelligent completion. (In light of Specification of current Application, in para [0003 and 0031]: interval control valves (ICVs) are active devices (which is an example Rashid discussed in page 3 para [0043], a reservoir simulator and an optimization program can be used to calculate changes in the inflow areas of each FCV settings. In page 3 para [0046]: “If the FCV has discrete positions, this is accomplished by advancing the open position of each control valve by 1 position, waiting for the flow rates to stabilize at the tubing head or gathering point and recording them, then moving the position of the control valve back to the original point. If the valve is wide open, then obtain the derivative by going backward one position, recording the flow rates and then returning to the fully open position.” Therefore, Rashid teaches the status of the control valves got changed (each control valve is advanced with open position or if the valve is wide open, returning back to open position after recording the flow rates) during the intelligent completion).
Regarding claim 7, Jiang and Rashid teach The computer-implemented method of claim 1, wherein Jiang teaches the model of the wellbore is a complex well network that is generated using a general network approach. (Jiang discussed in page 93 under section 6.1, a general model, referred as “GenWell” being developed, to handle a general branching system like a pipeline network or a complex well and the pipeline system contains loops, crossovers and multiple exits. In page 106, it has been discussed that GenWell model discretizes the entire subsurface and surface piping system into segments and is able to provide more detailed information about the complex wellbores and pipe networks. Therefore, Jiang teaches the model of the wellbore (e.g. GenWell) is a complex well network that is generated using a general network approach).
Regarding claim 8, Jiang teaches performing, in response to determining that the condition is satisfied, the responsive action; (Jiang discussed in page 56-59, under heading ‘Rate Control’, “oil-rate control” as an example of constraint or condition for the total production. The constraint equation can be written in two different ways which are based on different control strategies, and they lead to different matrix structures, numerical performance, and computational results. An equation 4.21 (in page 58) for oil-rate constraint is to equate the mass-rate of the components and it has been discussed in page 59 that the structure of the Jacobian matrix in Figure 4.6 and 4.8 look similar i.e. it is determined that the condition (for the production is same, because the number of stored data blocks is exactly same in Figure 4.6 and 4.8.) is satisfied in this case. It has been discussed in page 59-62, component mass balance equation being rewritten for the oil component equation, simplified the equations. It has been mentioned that Equation 4.21 defined a constant oil-rate control on the MSWell, used as rate constraint equation and can be combined with other equation to form the standard well equation. Moreover, it has been discussed in page 145-150 (in chapter 7) under section 7.5.1, the MSWell equations in the Jacobian matrix are algebraically reduced to a form similar to a StdWell equation. The final result of the algebraic reduction of the MSWell equations is shown in Figure 7.17, which has an identical structure to the matrix of a system with StdWells. It is understood from the above example the condition, when oil-rate constraint is to equate the mass-rate of the 
Jiang teaches determining, in response to performing the responsive action, transfer equations for the model of the wellbore; (In light of Specification of current Application, it has been stated at para [0009]: “transfer equations include a mass balance equation and momentum balance equation for the intelligent completion”; In para [0031]: “An action is a dynamic reaction of an intelligent completion in response to a given condition.” Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equation), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
Jiang teaches building, using the transfer equations, a wellbore computation matrix for the model of the wellbore; (In light of Specification of current Jiang discussed in page 51-52, the pressure (momentum balance) equation, each segment has three component mass conservation equations (4.12), where Vsp is the phase superficial velocity. These equations are similar to the component mass balance equations for flow in porous media, which we write for each cell in the reservoir model. The mixture velocity, Vm, becomes one of the primary variables, the MSWell model leads to more rigorous representation of the density of the fluid mixture in a segment. The fluid-mixture density can be written in equation (4.13), where ρm is the density of the fluid mixture. The dependence of density on segment pressure, also considered when constructing the Jacobian matrix.  It has been discussed in page 53 under section 4.2.3: wells in the field are subject to various control strategies. These controls are represented by constraint equations. For the MSWell model, the constraint equation takes the place of the ‘pressure equation’ for the top segment. Several constraint relations and their impact on the Jacobian matrix being discussed and a simple illustration has shown in Figure 4.5, which has a small two-phase reservoir model with 3 × 2 gridblocks. The well has three segments and is perforated in the second and fifth reservoir gridblocks. This two-phase reservoir model with 3 × 2 gridblocks is an example of building a wellbore computation matrix for the model. Therefore, Jiang teaches a wellbore computation matrix being built, using the transfer equations (mass and momentum balance equations), for the model of the wellbore (as discussed above).
Jiang teaches solving the wellbore computation matrix and determining that a solution to the wellbore computation matrix has converged to an acceptable tolerance; (Jiang discussed in page 112 under section 7.2, The generalized minimum residual (GMRES) solver and an iterative algorithm used for solving linear system of equations in the form of Ax = b. Here, A denotes a sparse invertible matrix, b is a right-hand-side (RHS) vector, and x is an unknown vector. For an m x m matrix, GMRES guarantees convergence to the exact solution within m iterations. It has been discussed in page 114-116, under section 7.3 that preconditioners are used to reduce the matrix condition number and speed up the convergence of iterative solvers. A given matrix ‘A’ and a preconditioner M is a matrix, the linear system of M x = b can be solved cheaply, where b is a given RHS vector. It has been mentioned, an equivalent linear system with a much smaller condition number can be solved more efficiently and linear system with a small condition number, AM−1, equation 7.12 will be solved until convergence. Moreover, in page 153 under section 7.5.2, it has been discussed that The JFF matrix is composed of a number of submatrices from wells or well groups, for a single lateral well, the segments form a one-dimensional grid system. Hence, the JWW matrix of the well is a tridiagonal block matrix. Figure 7.20 shows a 9- segment well and its JWW matrix. For multilateral wells, BILU(1) (in Table 7.5) is used for preconditioning the JWW matrices in the second stage of CPR, and that gives excellent overall performance. That means, at this point this solution of matrix provides acceptable convergence. Therefore, Jiang teaches the wellbore computation matrix being solved (Jacobian matrices, as a linear system with smaller condition number, equation 7.12 solved until solution reach to acceptable WW matrix with 9 segments well gives excellent overall performance).
and Jiang teaches responsively determining that the converged solution is indicative of flow in the model of the wellbore. (Jiang discussed in page 175-176, a highly heterogeneous case which has 60 × 220 gridblocks. The porosity and permeability maps of the model are shown in Figure 8.4. In Figure 8.5, many cells with relatively high value (in yellow and green), these cells form the flow paths between the injector and Producers 1, 2, 3. It has been discussed in page 189-190, a new architectural framework being implemented, which reflects the complexity of facilities modeling, including accurate representation of multiphase flow in wellbores and pipe networks. Therefore, Jiang teaches the converged solution (accurate representation of multiphase flow in wellbores and pipeline systems) is indicative of flow in the model of the wellbore).
However, Jiang does not explicitly teach A non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations for simulating performance of a reservoir that includes a wellbore, the operations comprising: determining a constraint for an intelligent completion in a model of the wellbore, wherein the constraint comprises a condition and a responsive action; 
Rashid teaches A non-transitory computer-readable medium storing one or more instructions executable by a computer system to perform operations for simulating performance of a reservoir that includes a wellbore, the operations comprising: (Rashid discussed in page 9-10 paras [0104 and 0105], a system is being used to execute software containing instructions to implement embodiments according to the present disclosure. The system includes core and memory control group and one or more processors. The system configured to execute boot code for BIOS and thereafter processes data and application software, stored in memory. Therefore, Rashid teaches computer-readable medium or memory storing one or more instructions in application software executable by a computer system to perform operations. Moreover, in page 1 para [0001]: “inflow control devices (ICDs) were used to control the flow of reservoir fluids to a production well … More recently, “Intelligent” completion products have been used to manage this process. These are known as flow control valves (FCVs) … during the production cycle to control the well flowrate for optimization purposes, for example to limit the water production rate while maximizing the oil quantity.” Therefore, Rashid teaches a computer system to perform operations for simulating performance of a reservoir that includes a wellbore).
Rashid teaches determining a constraint for an intelligent completion in a model of the wellbore, wherein the constraint comprises a condition and a responsive action; (Examiner would construe “water cut” as an example of constraint, in light of Specification of current Application at para [0032]. Rashid discussed in page 1 para [0001], flow control valves (FCVs) are known as “Intelligent completion” products have been used to manage or control the flow of reservoir fluids to a production well. In page 1 para [0030]: “It is desirable to control and optimize the production of hydrocarbons from a well, group of wells, or the entire field, using one or more sub-surface valves to control the flow of produced fluids into a wellbore or multiple wellbores optimize the control of such valves for some stipulated operational objective, such as maximizing the oil rate while minimizing the water-cut … The use of inflow control devices (ICDs) permits this partially … is subsequently fixed throughout …”. It has been discussed in page 4 para [0052 and 0054], a simple least-squares procedure or algorithm can be used to find the changes in the inflow areas of all FCVs that will maximize oil production. These changes can be applied to all control valve inflow area settings. An operator/ reservoir engineer can change the valve settings if some operational constraints are not met, for example, the water cut surpassing a limit. Therefore, Rashid teaches determining a constraint comprises a condition (e.g. minimizing the water-cut while maximizing the oil rate) and the responsive action is optimizing the control of valves such as changing the valve settings when some operational constraints (e.g. the water cut surpassing a limit) are not met).
Therefore, Jiang and Rashid are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang and Rashid before him or her, to modify determining the transfer equations and building a wellbore computation matrix for the model of the wellbore, in response to performing the responsive action of Jiang and include the determining the constraint includes a condition and a responsive action of Rashid. The suggestion/motivation for doing so would have been obvious by Rashid because Rashid teaches determining a constraint comprises a condition (e.g. minimizing the water-cut while maximizing the oil rate) and the responsive action is optimized the control of valves by changing the valve settings. (Rashid disclosed page 1 para [0030], in page 4 para [0052 and 0054]). Rashid with Jiang to obtain the invention as specified in the instant claim(s). 
Regarding claims 9-11, 13 and 14, Jiang and Rashid teach The non-transitory computer-readable medium of claim 8, are incorporating the rejections of claims 2-4, 6 and 7 respectively, because claims 9-11, 13 and 14 have substantially similar claim language as claims 2-4, 6 and 7, therefore, claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Rashid as discussed above for substantially similar rationale.
 Regarding claim 15, Rashid teaches A system for simulating performance of a reservoir that includes a wellbore, the system comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: (Rashid discussed in page 9-10 paras [0104 and 0105], a system is being used to execute software containing instructions to implement embodiments according to the present disclosure. The system includes core and memory control group and one or more processors. The system configured to execute boot code for BIOS and thereafter processes data and application software, stored in memory. Therefore, Rashid teaches a system includes computer-readable storage medium or memory coupled to one or more processors storing one or more instructions (in application software) executable by the one or more processors. Moreover, in page 1 para [0001]: “inflow control devices (ICDs) Rashid teaches a computer system for simulating performance of a reservoir that includes a wellbore).
Regarding the rest of the claim limitations of claim 15, are being taught by Jiang and Rashid, are incorporating the rejections of claims 1 and 8, because claim 15 has substantially similar claim language as claims 1 and 8, therefore the whole claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Rashid as discussed above for substantially similar rationale.
Regarding claims 16-18 and 20, Jiang and Rashid teach The system of claim 15, are incorporating the rejections of claims 2-4 and 6 respectively, because claims 16-18 and 20 have substantially similar claim language as claims 2-4 and 6, therefore, claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Rashid as discussed above for substantially similar rationale.  
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Rashid and further in view of Vachon (Pub. No. US2015/0161304A1) (hereinafter Vachon) (IDS provided on 1/6/2020).
Regarding claim 5, Jiang and Rashid teach The computer-implemented method of claim 1, wherein Jiang teaches determining transfer equations for the model of the wellbore comprises: (Jiang discussed in page 46-48 under section 4.2: The multi-segment well model (MSWell) is commonly used to describe the important flow behaviors in the wellbore, this model accounts for the pressure drop due to friction and acceleration. Moreover, the MSWell model can be used to simulate multilateral wells. It has been discussed in page 7 under section 1.1.2 (at last para), a multi-segment wellbore (MSWell) model has four variables, namely, mixture velocity, gas and water and pressure, are defined for each segment. The governing equations are the mass balance equations for oil, gas and water and one pressure relation (i.e., momentum balance) for each segment. In page 50 under section 4.2.2 the “Momentum and Mass Balance equations” being described. Therefore, Jiang teaches determining the transfer equations (the mass and momentum balance equation), which is a solution or responsive action being performed for the model (e.g. MSWell) of the wellbore).
However, Jiang and Rashid do not explicitly teach calculating a pressure drop through the intelligent completion, wherein the pressure drop through the intelligent completion comprises a pressure drop through a flow control device of the intelligent completion.
Vachon teaches calculating a pressure drop through the intelligent completion, wherein the pressure drop through the intelligent completion comprises a pressure drop through a flow control device of the intelligent completion. (Vachon disclosed in page 1 para [0005]: “the recovery utilizes flow control devices (FCDs), which are tools that regulate fluids passing into or out of FCD is simulated as a separate wellbore and then impose constraints on bottom hole pressures, rates and steam-trap control.” It has been discussed in page 1 para [0010], predicting a differential pressure of a fluid (in a method of simulating hydrocarbon production from a reservoir) that includes both water and steam through stages separated by chokes of a well flow control device. Equation 1, is for ΔP (pressure drop in psi) estimation for flow through orifices in turbulent flow, for predicting a differential pressure of a fluid. Therefore, Vachon teaches a pressure drop calculated through a flow control device of the intelligent completion).
Therefore, Jiang, Rashid and Vachon are analogous art because they are related in performing reservoir simulation. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Jiang, Rashid and Vachon before him or her, to modify the determining the constraint and performing responsive action for an intelligent completion of Jiang and Rashid to include the calculating the pressure drop through a flow control device of the intelligent completion of Vachon. The suggestion/motivation for doing so would have been obvious by Vachon because pressure drop estimation for flow through orifices in turbulent flow, for predicting a differential pressure of a fluid in a method of simulating hydrocarbon production and flow control devices (FCDs), are tools that regulate fluids passing into or out of wellbores by choking flow. (Vachon disclosed in page 1 para [0010 and 0005]). Therefore, it would have been obvious to combine Vachon with Jiang and Rashid to obtain the invention as specified in the instant claim(s).
Regarding claims 12 and 19, Jiang and Rashid teach the The non-transitory computer-readable medium of claim 8 and The system of claim 15, are incorporating the rejections of claim 5, because claims 12 and 19 have substantially similar claim language as claim 5, therefore claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Rashid and Vachon as discussed above for substantially similar rationale. 
Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fung (Pub. No. US2017/0147728A1) disclosed computerized simulation of wellbore flow in reservoirs with complex multi-lateral wells tightly coupled with thousands of reservoir grid cells in a large high-resolution reservoir simulation model. The multilateral wells having interchange of fluids at a plurality of locations along the extent of their lengths in the reservoir with cells of a subterranean reservoir organized into a grid of reservoir cells based on input reservoir data. The computer implemented method organizes in the computer a fully coupled nonlinear set of implicit reservoir equations with reservoir data, pressure equations and flow equations for reservoir cells having flow interchange with certain ones of the multilateral wells into a reservoir computation matrix, using Jacobian matrix methodology.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 

   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148